Per curiam.
This disciplinary matter is before the Court on a notice of discipline by which the State Bar seeks the disbarment of Respondent Richard R. Buckley, Jr. (State Bar No. 092905) for violations of Georgia Rules of Professional Conduct 1.2, 1.3, 1.4, 1.16 (d), 5.5 (a), *48and 9.3.1 See Bar Rule 4-102 (d). The State Bar served notice upon Respondent, but he failed to file a notice of rejection. Accordingly, he is in default, he has waived his right to an evidentiary hearing, and he is subject to such discipline and further proceedings as the Court deems appropriate. See Bar Rule 4-208.1 (b). For the reasons set forth below, we disbar Buckley
The facts as admitted by default show that Respondent has been a member of the State Bar of Georgia since June 10, 1985. However, Respondent is ineligible to practice law for failure to pay bar dues from 2015 to the present.
Furthermore, in State Disciplinary Board (“SDB”) Docket No. 6914, Respondent represented the executors in a case pending in the Probate Court of Cook County, Georgia. For his failure to respond to probate court orders, a notice of investigation was filed and served on Respondent, but he filed no response. Consequently, on April 26, 2016, this Court entered an order suspending Respondent from the practice of law on an interim basis, which suspension has not been lifted.
In SDB Docket No. 6915, a client retained Respondent in September 2015 and paid him a fee to represent her and file a civil action on her behalf. But as of September 1, 2015, Respondent became ineligible to practice law for failure to pay annual dues. Respondent took no action on behalf of the client and has abandoned the matter the client entrusted to him. Nevertheless, Respondent has not refunded the retainer fee the client paid, which Respondent has not earned. A notice of investigation was served on Respondent with respect to this matter, but he has not responded.
In SDB Docket No. 6916, Respondent was retained by a client to prepare a deed transferring ownership of real property from another individual to the client. After receiving a retainer fee on February 3, 2015, Respondent has not communicated at all with the client, has taken no action on the client’s behalf, and has not refunded the fee that was paid. A notice of investigation was served on Respondent with respect to this matter, but he has not responded.
In SDB Docket No. 6917, a client retained Respondent in April 2015 and paid him a fee for Respondent to represent him and file a civil action on his behalf. The client also entrusted to Respondent certain documents that support his claim. Respondent has taken no action on the client’s behalf, has abandoned the matter the client entrusted to him, has not refunded the retainer fee, and has not *49returned supporting documents to the client. Anotice of investigation was served on Respondent with respect to this matter, but he has not responded.
Decided April 17, 2017.
Paula J. Frederick, General Counsel State Bar, Wolanda R. Shelton, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
In SDB Docket No. 6918, in March 2015, a woman paid a retainer fee to Respondent to represent her husband in a pending criminal matter in Worth County, Georgia. Respondent did not notify the client or the client’s wife that he had become ineligible to practice law effective September 1, 2015. Respondent has taken no action on behalf of the client and has abandoned the matter. When the client’s wife became aware that Respondent had become ineligible to practice law, she requested a refund, but Respondent has not refunded the paid fee, which he has not earned. Anotice of investigation was served on Respondent with respect to this matter, but he has not responded.
Based on our review of the record, we agree with the State Bar that disbarment is the appropriate sanction in this matter. Accordingly, the name of Richard R. Buckley, Jr., is hereby removed from the rolls of attorneys authorized to practice law in the State of Georgia. He is reminded of his duties under Rule 4-219 (c).

Disbarred.


All the Justices concur.


 The maximum penalty for violation of Rules 1.2, 1.3, and 5.5 (a) is disbarment.